                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    STANDARD INSURANCE COMPANY,                           Case No. 2:19-CV-1704 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     JEAN E. BATES and RACHAEL MENGES,
               11                                       Defendant(s).
               12
               13            Presently before the court the matter of Standard Insurance Company v. Bates, et al., case
               14     number 2:19-cv-01704-JCM-NJK.          On January 27, 2020, Standard Insurance company
               15     voluntarily dismissed its claim against defendant Rachael Menges. (ECF No. 24). On February
               16     4, 2020, this court granted Standard Insurance Company and Jean E. Bates’s stipulation of
               17     dismissal. (ECF No. 25).
               18            Now, the only remaining claim is Jean E. Bates’s cross-claim against Rachael Menges.
               19     (ECF No. 6). Rachael Menges has not appeared in this action.
               20            Accordingly,
               21            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Jean E. Bates shall file a
               22     notice of voluntary dismissal or other appropriate motion prosecuting her cross-claim against
               23     Rachael Menges within seven (7) days of this order.
               24            DATED February 6, 2020.
               25
                                                                   __________________________________________
               26                                                  UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
